—Appeal (transferred to this court by order of the Appellate Division, Second Department) from an order of the Supreme Court (Beisner, J.), entered August 16, 1990 in Dutchess County, which, in a proceeding pursuant to RPAPL article 7, denied respondent’s motion to, inter alia, vacate a judgment entered in favor of petitioner.
Respondent argues that petitioner was not the proper party to commence this summary proceeding to recover possession of the apartment he occupies and, therefore, the judgment awarding petitioner possession must be vacated. Although petitioner is not the owner of the premises occupied by respondent, it was the party that entered into an employment agreement with him. As part of that agreement and incidental to respondent’s employment, petitioner gave respondent the right to occupy the apartment. In addition, the record indicates that petitioner is named as the landlord on the leases between it and the other tenants. Consequently, there was "some relationship between the petitioner and the tenant *748* * * justifying the entertainment of the suit” (Dulberg v Ebenhart, 68 AD2d 323, 329) and petitioner was an authorized party to commence this proceeding under the statute (see, RPAPL 721 [1]). We have examined respondent’s remaining arguments for reversal and find them lacking in merit.
Casey, J. P., Weiss, Levine, Mercure and Crew III, JJ., concur. Ordered that the order is affirmed, with costs.